In this case, Debtors wish to pay all secured claims through escrow at closing, but are unwilling to meet Trustee's demand that they pay his fee on the impaired claims. As such, there is no agreement under LBR 3015-1(b)(7). Where Debtors propose to pay the impaired secured claims directly, the Plan does not satisfy § 1326(c) and cannot be confirmed. I therefore sustain Trustee's Objection to Confirmation. Debtors have 21 days to do one of two things: (1) file a 2nd Modified Plan consistent with this ruling, or (2) submit to Trustee a proposed Order Confirming Plan that amends paragraph 10 of the Plan to reflect payment of Trustee's fee. Failure to take either action will result in dismissal of the case. If, by the 21-day deadline, Wells Fargo's pending objection to confirmation is resolved and withdrawn, the proposed Order (or 2nd Modified Plan) should reflect that resolution. If not, Debtors should, within that same 21-day period, notify the Court in writing and request an evidentiary hearing.
*924The above sets forth my findings and conclusions under Fed. R. Bankr. P. 7052. The Court will prepare its own order.